DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure was objected to in the action mailed 26 November 2021 for its brevity.  This reason was not given is said action, for which Examiner apologizes.  Applicant has amended the abstract; as such, objection is withdrawn.  Applicant has also amended the specification to be consistent with amendments made to certain claims; Examiner concurs that no new matter has been introduced.

Claim Objections
Claims 1 & 8 have been amended; objections are withdrawn.

Claim Rejections - 35 USC § 112
Claims 5 & 6 have been amended; rejections under this section are withdrawn.

Allowable Subject Matter
Claims 1-12 & 14 are allowed.  Applicant has amended independent claim 1 to include the subject matter of (now cancelled) claim 13, previously indicated as allowable.  Please see the action mailed 26 November 2021 for a more detailed explanation of reason for indication of allowable subject matter.  An updated search was performed.  The closest prior art is Hiroki et al. (US Patent 10,840,464 


    PNG
    media_image1.png
    603
    423
    media_image1.png
    Greyscale

Figures 7 of Hiroki
			
    PNG
    media_image2.png
    223
    381
    media_image2.png
    Greyscale

Figure 3 of instant application



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306. The examiner can normally be reached MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURENCE J LEE/Primary Examiner, Art Unit 2624